Exhibit 10.9

CENTRAL FEDERAL CORPORATION

2019  EQUITY INCENTIVE PLAN

﻿

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

﻿

Central Federal Corporation (the “Company”) hereby grants the undersigned
Participant an award of Restricted Stock (the “Award”), subject to the terms and
conditions described in the Central Federal Corporation 2019 Equity Incentive
Plan, as amended (the “Plan”), and this Restricted Stock Award Agreement (this
“Award Agreement”). 

﻿

1.



Name of Participant____________________________

2.



Grant Date: ______________(the “Grant Date”).

3.



Number of Shares of Restricted Stock:    _______ (the “Restricted Stock”).

4.



Vesting:  Except as provided in Section 5 of this Award Agreement, and provided
that the Participant remains a director of the Company on the relevant date
(each a “Vesting Date”), the Restricted Stock will vest in three (3) annual
installments (rounded down to the nearest whole share) on each anniversary of
the Grant Date as follows:

33.34% shall be vested on the first anniversary of the Grant Date

33.33% (50% of remainder) shall be vested on the second anniversary of the Grant
Date

33.33% (100% of remainder) shall be vested on the third anniversary of the Grant
Date

﻿

5.



Accelerated Vesting:  If a Participant retires or otherwise end service as a
director of the Company prior to any Vesting Date, any unvested Restricted Stock
will be forfeited.  Notwithstanding the foregoing, if prior to any Vesting Date:

(a)



Death; Disability.  The Participant dies or becomes Disabled, all unvested
Restricted Stock will immediately vest on the date of death or Disability.

(b)



Change in Control.  Any unvested Restricted Stock will immediately vest on the
date of a  Change in Control.

6.



Transferability:  Until the Restricted Stock vests as described in this Award
Agreement, the Restricted Stock may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, except by will or by the laws of descent
and distribution and in accordance with Section 8(b) of this Award Agreement.

7.



Settlement:  If the applicable terms and conditions of this Award Agreement are
satisfied, the Restricted Stock will be released from any transfer restrictions
or delivered to the Participant as soon as administratively feasible after all
applicable restrictions have lapsed.

8.



Other Terms and Conditions:

(a)



Rights Before Vesting.  Before the Restricted Stock vests, the Participant (i)
may exercise full voting rights associated with the Restricted Stock; and (ii)
will be entitled to receive all dividends and other distributions paid with
respect to the Restricted Stock, provided that any such dividends or other
distributions will be subject to the same restrictions, terms and conditions as
the Restricted Stock to which the dividends or distributions relate.



--------------------------------------------------------------------------------

 

(b)



Beneficiary Designation.  The Participant may name a beneficiary or
beneficiaries to receive any Restricted Stock settled after the Participant’s
death by completing a “Beneficiary Designation Form” in a form provided by the
Company.  The Beneficiary Designation Form does not need to be completed upon
execution of this Award Agreement and is not required to be completed as a
condition of receiving the Restricted Stock.  However, if the Participant dies
without completing a Beneficiary Designation Form or if the Participant does not
complete the form correctly, the Participant’s beneficiary under this Award
Agreement will be the Participant’s surviving spouse or, if the Participant does
not have a surviving spouse, the Participant’s estate.

(c)



Tax Withholding.  The Participant hereby agrees that, upon request by the
Company, the Participant shall pay to the Company an amount equal to all taxes
which the Company is required to withhold with respect to the Restricted Stock
or make arrangements satisfactory to the Company regarding the payment of such
taxes, or, in lieu thereof, the Company shall have the right to withhold a
number of shares of Restricted Stock with a fair market value equal to the
minimum amount required to be withheld.

(d)



Governing Law.  This Award Agreement will be construed in accordance with, and
governed by, the laws (other than laws governing conflicts of laws) of the State
of Ohio.

(e)



Entire Agreement.  This Award Agreement, along with the Plan, constitutes the
entire agreement between the Company and the Participant regarding the subject
matter of this Award Agreement.  All representations of any type relied upon by
the Participant and the Company in making this Award Agreement are specifically
set forth herein, and the Participant and the Company each acknowledge that they
have relied on no other representation in entering into this Award
Agreement.  No change, termination or attempted waiver of any of the provisions
of this Award Agreement will be binding upon any party hereto unless contained
in a writing signed by the party to be changed.

(f)



Restricted Stock Subject to the Plan.  The Restricted Stock is subject to the
terms and conditions described in this Award Agreement and the Plan, which is
incorporated by reference into and made a part of this Award Agreement.  In the
event of a conflict between the terms of the Plan and the terms of this Award
Agreement, the terms of the Plan will govern.  The Company has the sole
responsibility for interpreting the Plan and this Award Agreement, and its
determination of the meaning of any provision in the Plan or this Award
Agreement will be binding on the Participant.  Capitalized terms that are not
defined in this Award Agreement have the same meaning as in the Plan.

(g)



Requirements of Law.  This Award Agreement and the grant of Restricted Stock is
subject to all applicable laws, rules and regulations (including applicable
federal and state securities laws) and to all required approvals of any
governmental agencies or national securities exchange, market or other quotation
system, if applicable.  No Restricted Stock will be issued pursuant to the Award
unless, at that time, such issuance: (i) is the subject matter of an effective
registration statement filed under the Securities Act of 1933, as amended, and
all applicable state securities laws, or (ii) qualifies for an exemption from
registration under the Securities Act of 1933, as amended, and applicable state
securities laws, to the extent necessary.

(h)



Signature in Counterparts.  This Award Agreement may be signed in counterparts,
each of which will be deemed an original, but all of which will constitute one
and the same instrument.

﻿



-2-

--------------------------------------------------------------------------------

 

﻿

 

 

 

 

 

 

____________________________________

 

 

﻿

PARTICIPANT

________________________________________

Signature

Date: ____________________________________

 

CENTRAL FEDERAL CORPORATION

By: ______________________________________

Title: ____________________________________

Date: ____________________________________

﻿

 

﻿



-3-

--------------------------------------------------------------------------------